Case: 12-13638    Date Filed: 05/30/2013   Page: 1 of 3


                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        __________________________

                               No. 12-13638
                           Non-Argument Calendar
                        __________________________

                          Agency No. A071-497-639

SERGUEI MITINE,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.
                        __________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                        __________________________
                                 (May 30, 2013)

Before CARNES, BARKETT and COX, Circuit Judges.

PER CURIAM:

      Serguei Mitine seeks review of the final order of the Board of Immigration

Appeals affirming the immigration judge’s denial of his application for asylum,

withholding of removal, and protection under the United Nations Convention
              Case: 12-13638     Date Filed: 05/30/2013    Page: 2 of 3


Against Torture. Mitine argues that the Board erred in affirming the immigration

judge’s decision without issuing its own separate opinion because he presented

new legal issues to the Board that the Board failed to address.

      One member of the Board can issue an affirmance of the immigration

judge’s decision without an opinion if:

      [T]he Board member determines that the result reached in the decision
      under review was correct; that any errors in the decision under review
      were harmless or nonmaterial; and that . . . [t]he issues on appeal are
      squarely controlled by existing Board or federal court precedent and
      do not involve the application of precedent to a novel factual
      situation; or . . . [t]he factual and legal issues raised on appeal are not
      so substantial that the case warrants the issuance of a written opinion
      in the case.

8 C.F.R. § 1003.1(e)(4)(i). The Board did not err in affirming the immigration

judge’s decision without issuing an opinion. Mitine fails to demonstrate that the

Board violated its regulation in issuing this summary affirmance.

      When the Board issues a summary affirmance of the immigration judge’s

opinion, we review the immigration judge’s opinion. Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1230 (11th Cir. 2005). Mitine contends that the immigration

judge’s decision denying relief on his claim for asylum and withholding of

removal is “not clear.” (Pet’r’s Br. at 18.) But, we conclude that the immigration

judge did not err in denying relief because Mitine has not demonstrated eligibility



                                          2
              Case: 12-13638   Date Filed: 05/30/2013   Page: 3 of 3


for asylum or withholding of removal. Nor has he demonstrated eligibility for

relief under the Convention Against Torture.

      Finally, we reject Mitine’s argument that the immigration judge erroneously

designated Russia as Mitine’s country of removal. An alien may be removed to

“[t]he country in which the alien’s birthplace is located,” 8 U.S.C.

§ 1231(b)(2)(E)(vi), regardless of whether the country accepts him, Jama v.

Immigration & Customs Enforcement, 543 U.S. 335, 342, 125 S. Ct. 694, 700

(2005). Mitine testified that he was born in what is present-day Russia. (Admin.

R. at 100–02.)

      PETITION DENIED.




                                        3